Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Huang teaches “Described L2TP message is divided into data message and control message, the L2TP message comprises channel number and distinguishes data message and the type field T of control message, and comprise the wait acknowledge queue length threshold of controlling message in the corresponding channel control block of the passage corresponding with this channel number”.  (Google Translation Page 3 Lines 40-42, Original Translation Page 4 lines 15-21 and Page 3 Full Paragraphs 2 and 3)
Accordingly, the Examiner respectfully disagrees that no specific passage of Huang was provided to support the assertion.  

/Matthew C Sams/Primary Examiner, Art Unit 2646